Citation Nr: 0729500	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  99-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bronchial asthma, 
claimed as a respiratory disorder due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1989 and from September 1990 to March 1992.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefit sought on 
appeal.  The appeal was subsequently transferred to the 
Winston-Salem RO.  The veteran appealed that decision and the 
Board remanded the issue for further development in a June 
2001 decision.  After the appeal returned to the Board, it 
was remanded a second time for further development in a 
January 2004 decision.  The Board is satisfied that 
development requested in the June 2001 and January 2004 Board 
remands has been satisfactorily completed.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As instructed, the RO made 
appropriate efforts to ascertain and/or obtain pertinent 
service medical, VA, and private medical records, and 
obtained VA examinations with opinions, which, together with 
the contemporaneous VA treatment evaluations of record, 
provides a sufficient record to evaluate the claim.  
Therefore, the Board finds that the issue is ready for 
appellate review.  

A hearing was held in February 2001, by Stephen L. Wilkins, a 
Veterans Law Judge, in Winston-Salem.  A second hearing was 
held in May 2003, by means of video conferencing equipment 
with the appellant sitting in Winston-Salem before Michael D. 
Lyon, a Veterans Law Judge, sitting in Washington, DC.  
Another hearing was held in June 2007, by means of video 
conferencing equipment with the appellant sitting in Winston-
Salem before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC.  These Veterans Law Judges were 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7107(c), (e)(2) and constitute the panel of 
judges rendering the determination in this case.  Transcripts 
of the hearing testimony are in the veteran's claims file.

The Board also observes that the issues of entitlement to 
service connection for a liver condition and to an increased 
evaluation for alopecia areata with urticaria are also on 
appeal.  However, those issues are the subject of separate 
decisions.


FINDING OF FACT

Bronchial asthma was contracted during active military 
service.


CONCLUSION OF LAW

Bronchial asthma was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that the veteran's current claim 
for entitlement to service connection for bronchial asthma 
was filed prior to the passage of the VCAA.  The veteran was 
denied service connection for the claim on appeal in a 
September 1998 RO decision before the VCAA was enacted on 
November 9, 2000.  Therefore, it was impossible for VA to 
issue a VCAA compliant letter prior to initial consideration 
of that claim.  

After the claim was remanded by the Board in a June 2001 
decision to comply with the newly enacted VCAA, the veteran 
was sent proper notice of the VCAA in a January 2004 letter.  
Additionally, that letter fully satisfied the duty to notify 
provisions for the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated several times in various 
supplemental statements of the case (SSOCs).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The January 
2004 letter advised the veteran what information and evidence 
was needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  In a March 
2006 letter, the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In any event, any defects 
(as to substance or timeliness) in the notice as to the 
assigned disability ratings or effective dates are rendered 
moot as service connection is being granted in the decision 
below and these issues will be addressed by the RO. 

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations in connection with his claim in July 1998, July 
2002, and May 2004.  The veteran testified at hearings in 
February 2001, May 2003, and June 2007.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a statement of the case 
(SOC) and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for bronchial 
asthma.  As an initial matter, the Board notes that the 
veteran has a diagnosis of bronchial asthma, therefore 
rendering the provisions of 38 C.F.R. § 3.317 inapplicable.  
However, service connection can also be granted on a direct 
basis.  38 C.F.R. § 3.303.  In this regard, although his 
service medical records were absent for complaints, 
treatment, or a diagnosis of bronchial asthma, the veteran 
has consistently reported shortness of breath since his 
service in the Gulf where he was exposed to burning oil wells 
and chemical contaminants.  Further, there is a persuasive 
May 2004 VA pulmonary examination that linked the veteran's 
bronchial asthma to his service in the Gulf.  Therefore, 
service connection is granted.

The veteran contends that he developed respiratory problems 
after returning from the Persian Gulf.  He claims that 
exposure to the burning oil wells and chemicals caused his 
respiratory disorder.  The veteran's DD-214 reflected that he 
served as a chemical operations specialist and motor 
transportation operator during his period of service from 
September 1990 to March 1992.  In January 2004, the National 
Personnel Records Center (NPRC) confirmed that the veteran 
served in Southwest Asia from January to May 1991.  

The veteran's service medical records during his first period 
of service from February 1986 to February 1989 do not reflect 
complaints, treatment, or diagnosis of bronchial asthma or a 
respiratory disability.  In this regard, the veteran's 
January 1986 entrance report of medical history and 
examination were negative for complaints, treatment, or 
diagnosis of asthma or a respiratory disability.  A February 
1986 radiological consultation report found no significant 
chest abnormality.  The veteran's November 1988 separation 
examination was also negative for complaints, treatment, or 
diagnosis of asthma or a respiratory disability.  On the 
November 1988 separation report of medical history, the 
veteran reported that he had asthma as a child and the 
examiner noted that it was not a problem anymore.  Further, a 
December 1988 radiological examination report found a normal 
chest.  As such, the veteran was not shown to have bronchial 
asthma or a respiratory disability during his period of 
service from February 1986 to February 1989.  

The September 1990 entrance report of medical history and 
examination for the veteran's second period of service were 
also negative for complaints, treatment, or diagnosis of 
asthma or a respiratory disability.  The veteran did not 
report chest pain, asthma, emphysema, or chronic bronchitis 
on a December 1990 medical screening for chemical 
decontamination training report.  The veteran was 
hospitalized from September to October 1990 for right lobe 
pneumonia.  In June 1991, the veteran was diagnosed with an 
upper respiratory infection that was thought to be viral.  
The veteran did not report breathing problems in addition to 
his hospitalized for pneumonia in 1990 on his December 1991 
periodic physical report of medical history and no lung 
abnormality was noted on the accompanying December 1991 
examination.  In an undated document entitled medical 
examination for separation, statement of option, the veteran 
indicated that he did not want a separation medical 
examination.  As such, the in-service medical evidence did 
not reveal a diagnosis of bronchial asthma or a chronic 
respiratory disability.

The post-service medical evidence of record is summarized as 
follows.  A July 1994 radiology report of the veteran's chest 
showed clear lungs.  However, an August 1994 VA treatment 
record showed a mild restrictive ventilatory defect.  In a 
November 1994 document, the veteran complained of shortness 
of breath beginning after his service in the Persian Gulf.  
On a December 1994 VA examination, it was noted that the 
veteran had a history of exposure to oil well fires but his 
chest expansion was normal and his lungs were clear.  In a 
March 1995 VA treatment entry, the veteran complained of 
occasionally coughing up phlegm and mild dyspnea on exertion.  
The provisional diagnosis was restrictive pulmonary disorder.  
Upon examination he had no cough or shortness of breath and 
the impression was that he was healthy looking.  The first 
diagnosis of asthma was in a September 1997 VA treatment 
report.  During a July 1998 VA examination, the veteran 
complained of intermittent shortness of breath on extreme 
exertion and wheezing type breathing.  The diagnosis was mild 
recurrent bronchial asthma.  The veteran continued to have a 
diagnosis of asthma in treatment records dated from 1998 to 
2001.  

In July 2002, the veteran underwent a VA examination to 
evaluate his claimed respiratory disability pursuant to the 
June 2001 Board remand.  The veteran reported that he had 
problems with shortness of breath since he returned from the 
Persian Gulf.  After reviewing the claims file, the examiner 
commented that the veteran's pulmonary findings were normal 
until he was diagnosed with bronchial asthma in the late 
1990s.  The examiner was unable to attribute his bronchial 
asthma to his service in the Persian Gulf due to the dearth 
of symptomology and findings of normal testing until fairly 
recently.  

Pursuant to the second Board remand in January 2004, the 
veteran underwent a secondary VA pulmonary evaluation in May 
2004.  A Board certified pulmonologist with 27 years of 
experience examined the veteran and reviewed his claims file.  
He concluded that the most likely diagnosis was mild asthma.  
The pulmonologist opined that the veteran's mild asthma could 
have been worsened by exposure to toxic fumes from burning 
petroleum products during his service in the Persian Gulf.  
The pulmonologist explained that it was reasonable to 
postulate that the veteran had airways that were more 
reactive to irritants than those of normal individuals as 
this was supported by his childhood history of asthma and the 
well documented evidence of airway obstruction since 1997.  
Further, despite the childhood history of asthma, there was 
no objective evidence that a pulmonary disorder existed prior 
to military service.  In sum, the pulmonologist concluded 
that it was at least as likely as not that the veteran had 
mild asthma as a consequence of his exposures and events 
during his military service.  The veteran continued to carry 
a diagnosis of asthma in an August 2006 VA treatment entry.  

The Board begins by considering the veteran's statements and 
testimony that he has had respiratory problems since his 
exposure to oil well fires during his service in the Persian 
Gulf.  In accordance with Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir., 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  In this regard, the veteran has consistently 
stated that he did not have respiratory problems until his 
time in the Persian Gulf and his problems have worsened since 
that time.  However, a medical nexus associating his current 
diagnosis of bronchial asthma to his service is still needed 
to establish service connection.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  

Turning to the medical evidence of record, the Board notes 
that there is a July 2002 VA opinion against a grant of 
service connection and a May 2004 VA opinion supporting a 
grant of service connection.  Both VA examiners reviewed the 
veteran's claims file and the veteran in connection with 
their examinations.  After considering both opinions in their 
entirety and in relation to the evidence of record, 
the Board finds the May 2004 VA examiner's opinion to be more 
persuasive.  As discussed above, the May 2004 VA 
pulmonologist provided a detailed explanation of his 
conclusion that it was at least as likely as not that the 
veteran had mild asthma as a consequence of his exposures and 
events during his military service.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  See also Black v. Brown, 5 Vet. App. 177, 180 
(1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  The pulmonologist reasoned that 
the veteran's mild asthma could have been worsened by 
exposure to toxic fumes from burning petroleum products 
during his service in the Persian Gulf.  Significantly, the 
Board notes the pulmonologist referenced the lack of 
objective evidence of asthma until 1997, as did the July 2002 
examiner, but still concluded that it was reasonable to 
postulate that the veteran had airways that were more 
reactive to irritants than those of normal individuals.  
Further, this opinion was supported by the veteran's 
childhood history of asthma and the well documented evidence 
of airway obstruction since 1997.  Additionally, the May 2004 
examiner was a board certified pulmonologist which lends 
further credence to his opinion.  Therefore, the Board 
concludes, after resolving all doubt in favor of the veteran, 
that the May 2004 VA opinion is more persuasive and assigns 
it more probative weight.

As such, the record revealed that the veteran was first 
diagnosed with bronchial asthma in 1997, which was shortly 
after his separation from service.  The veteran has shown 
continuity of symptomatology of respiratory problems since 
his service in the Gulf.  Importantly, there is a persuasive 
May 2004 medical opinion linking the veteran's exposure to 
oil well fires in-service and his current diagnosis of 
bronchial asthma.  Therefore, after resolving all reasonable 
doubt in favor of the veteran, service connection for 
bronchial asthma is granted.  38 C.F.R. § 3.303.  








ORDER

Entitlement to service connection for bronchial asthma, 
claimed as a respiratory disorder due to an undiagnosed 
illness, is granted.  




____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			    MICHAEL D. LYON
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals

____________________________
STEPHEN L. WILKINS
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals



 Department of Veterans Affairs


